Citation Nr: 9907203	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

4. Entitlement to service connection for an ulcer.

5. Entitlement to service connection for disability 
manifested by fatigue, joint pain with swelling of the 
hands and feet, and liver disease, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1984 and from February 1990 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's case has since been forwarded to the 
jurisdiction of the RO in Detroit, Michigan.

The Board notes that at his personal hearing before the 
undersigned Member of the Board, the veteran's representative 
stated that the veteran was asserting a claim for service 
connection for sarcoidosis manifested by a respiratory 
disability, fatigue, joint pain, swelling of the hands and 
feet, and liver disease.  This matter is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for 
psychiatric disability, an ulcer, and for liver disease other 
than due to undiagnosed illness, and service connection for 
disability manifested by fatigue due to undiagnosed illness, 
will be addressed in the remand portion of this appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his diabetes mellitus had its onset 
during his active duty service.  The veteran asserts that he 
was assessed for diabetes mellitus while on active duty in 
August 1984.

The veteran contends that he suffers from bilateral hearing 
loss which is etiologically related to acoustic trauma he 
experienced in service.

The veteran contends that he currently suffers from 
generalized joint pain with swelling of the hands and feet, 
and liver disease and that these conditions are 
manifestations of undiagnosed illness etiologically linked to 
his military service during the Persian Gulf War.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims for service connection 
for diabetes mellitus, bilateral hearing loss, and disability 
manifested by joint pain with swelling of the hands and feet, 
other than due to undiagnosed illness, are well grounded.  
The Board is also of the opinion that the appeals for 
entitlement to service connection for disability manifested 
by joint pain with swelling of the hands and feet, and liver 
disease, due to an undiagnosed illness, are without legal 
merit.


FINDINGS OF FACT

1. The claim for entitlement to service connection for 
diabetes mellitus is not plausible. 

2. The claim for entitlement to service connection for 
bilateral hearing loss is not plausible. 

3. Chronic disability manifested by joint pain with swelling 
of the hands and feet has not been demonstrated.

4. Liver disease due to undiagnosed illness has not been 
demonstrated.


CONCLUSIONS OF LAW

1. The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).

3. The claims for service connection for chronic disability 
manifested by joint pain with swelling of the hands and 
feet, and liver disease, due to undiagnosed illness, are 
without legal merit.  38 C.F.R. § 3.317 (1998); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

4. The claim for service connection for chronic disability 
manifested by joint pain with swelling of the hands and 
feet, other than due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus and bilateral hearing loss

Before evaluating the merits of the veteran's claims for 
service connection for diabetes mellitus and bilateral 
hearing loss, the initial question to be answered is whether 
the veteran has presented sufficient evidence to form well-
grounded claims.  In order to be well grounded, the claims 
must be meritorious on their own or capable of 
substantiation.  If the evidence presented by the veteran 
fails to meet this level of sufficiency, no further legal 
analysis need be made as to the merits of his claims.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order for a service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A.  Diabetes mellitus

Service medical records reveal that in October 1991 the 
veteran was seen by a service dietitian in order to review 
his diet and to assess a strong family history of diabetes 
mellitus.  The dietitian noted that the veteran's diet was 
deficient with regard to intake of nutrients and he was 
instructed to alter his diet.  Lab results were noted to be 
pending.  Several days later, an examiner obtained those lab 
results and wrote that the veteran had no major metabolic 
defects.  No disabilities, including diabetes mellitus, were 
noted on the veteran's April 1992 separation examination 
report.

VA examinations conducted in September 1994 failed to reveal 
evidence of diabetes mellitus. 

The first diagnosis of diabetes mellitus was made by a 
physician at the Munson Medical Center in Traverse City, 
Michigan, after the veteran presented to the emergency room 
with left upper quadrant pain in March 1995.  Significantly, 
the attending physician noted that the veteran's diabetes 
mellitus was newly diagnosed.  In the report from the April 
1995 VA examination, a VA examiner noted that veteran's 
recent diagnosis of diabetes mellitus, however, the examiner 
did not address that condition in reporting his clinical 
impressions. 

In light of the clinical evidence of record, the Board is of 
the opinion that a well-grounded claim for service connection 
for diabetes mellitus has not been presented.  The first 
diagnosis of diabetes mellitus was made in March 1995, over 
two years after the veteran's separation from service, and 
such disability has not been related to service by competent 
evidence.  The Board acknowledges the veteran's opinion with 
respect to the onset of his diabetes mellitus.  However, 
while the veteran is competent to describe symptoms he might 
have experienced in service and since separation therefrom, 
he is not competent as a lay person, under the law, to render 
medical diagnoses or to establish an etiological relationship 
between current physiological manifestations and inservice 
symptoms.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); Epps 
v. Gober, 126 F.3d 1464 (1997).

B.  Hearing loss

Service connection for impaired hearing shall not be 
established when the thresholds for the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz are all less than 40 
decibels; the thresholds for at least 3 of these frequencies 
are 25 decibels or less; and speech recognition scores are 94 
percent or better.  38 C.F.R. § 3.385 (1998).

Service medical records show that an examiner noted right ear 
hearing loss in April 1983.  In April 1984, the veteran was 
seen for clogged ears with dried blood and complaints of 
soreness and loss of hearing in the left ear.  An audiometric 
examination was conducted and the examiner diagnosed left ear 
hearing loss per the audiogram.

Upon re-enlistment examination in December 1987, an examiner 
noted right ear hearing loss according to audiogram results.  
Finally, upon separation examination in April 1992 right ear 
hearing loss was noted.

On the authorized VA audiological evaluation in September 
1994, hearing loss disability for VA purposes was not 
demonstrated as pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
15
25
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in right ear and 94 percent in the left ear.

The examiner stated in the ENT report that the veteran had 
mild high frequency sensorineural hearing loss in the left 
ear and hearing within normal limits in the right ear.  
Regardless, the audiometric results listed above do not 
indicate current hearing loss disability for either ear for 
VA purposes.  38 C.F.R. § 3.385 (1998).  The record does not 
contain medical, audiological, or other competent evidence 
showing that the veteran currently has impaired hearing to 
the extent required to establish service connection.  
Consequently, the veteran has not submitted a well-grounded 
claim for service connection for hearing loss.  See Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).



III. Disability manifested by joint pain with swelling of the 
hands and feet, and liver disease.

The veteran's service medical records show that in June 1976, 
at the time of his enlistment examination, he was found to 
have no disabilities or notable symptomatology.  Further, 
review of the service medical records fails to reveal 
evidence of treatment for liver disease, or joint pain with 
swelling of the hands and feet.  No medical problems were 
noted on the veteran's service separation examination report.

Following separation from service, the veteran underwent 
multiple VA examinations in September 1994 and April 1995.  
Diagnoses resulting from those examinations included a benign 
bone cyst of the right third metacarpal.  

Private medical records from the Munson Medical Center dated 
in March and April 1995 are also associated with the claims 
file.  Those records reveal that the veteran was seen in the 
emergency room in March 1995 for left upper quadrant pain and 
arm numbness and tingling.  The veteran was discharged after 
five days of hospitalization.  The discharge report contains 
secondary diagnoses of a history of Type B hepatitis with 
elevated liver enzyme levels, a fatty liver per CT scan, 
possibly secondary to chemical exposure, and subjective 
complaints of numbness and tingling in the limbs which may 
represent peripheral neuropathy.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for a Persian Gulf War 
veteran for chronic disability which cannot be attributed to 
any known clinical diagnosis, which became manifest either 
during active service in the Southwest Asia theater or 
operations during the Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to the veteran's claim for service connection for 
chronic disability manifested by joint pain with swelling of 
the hands and feet, and liver disease due to undiagnosed 
illness, the Board notes that in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted only for disabilities which cannot 
be attributed to any known clinical diagnosis, or supervening 
condition since Southwest Asia service during the Persian 
Gulf War.

In this regard, the Board notes that the treatment records 
from the Munson Medical Center contain a diagnosis of chronic 
hepatitis, thus linking any liver abnormality to an 
established diagnosis, albeit of indeterminate etiology and 
possibly related to chemical exposure.  Because no liver 
abnormality has been attributed to a condition not able to be 
diagnosed, service connection under 38 C.F.R. § 3.317 is not 
warranted.  However, because a plausible link between current 
liver manifestations and chemical exposure has been posited, 
as noted above, the issue of service connection for liver 
disability on a direct incurrence basis other than due to 
undiagnosed illness will be addressed in the remand portion 
of this decision.

Because chronic disability manifested by joint pain with 
swelling of the hands and feet, claimed as due to an 
undiagnosed illness, has not been objectively found on 
current examination, the Board must also conclude that the 
veteran's claim for service connection for this disorder 
under the provisions of 38 C.F.R. § 3.317 is without legal 
merit.

With regard to the veteran's claims for service connection 
for chronic disability manifested by joint pain with swelling 
of the hands and feet, on a direct basis, other than due to 
undiagnosed illness, before the Board may address the merits 
of the veteran's claims it must, however, first be 
established that the claim is well grounded.

As mentioned, the veteran's service medical records show no 
complaints, treatment or diagnosis for joint pain with 
swelling of the hands and feet.  Further, a benign bone cyst 
of the right third metacarpal was first diagnosed on VA 
examination in September 1994.  The VA examinations showed no 
pathology whatsoever with respect to the veteran's left hand 
and feet.

The Board acknowledges the veteran's contentions with respect 
to an etiological link between the above cited disability and 
his military service, however, while the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the absence 
of any medical evidence of current left hand or foot 
disability and in the absence of medical evidence providing 
an etiological link between the diagnosed bone cyst of the 
right third metacarpal, first diagnosed more than one year 
following the veteran's separation from service, and symptoms 
noted in service, the claim for service connection for 
chronic disability manifested by joint pain with swelling of 
the hands and feet is accordingly deemed not well grounded.

The Board has considered and denied the claims for service 
connection for bilateral hearing loss, diabetes mellitus, and 
chronic disability manifested by joint pain with swelling of 
the hands and feet, on a direct incurrence basis, other than 
due to undiagnosed illness, as not well grounded, whereas the 
RO denied the claims on the merits.  However, the veteran has 
not been prejudiced by the Board's decision because in 
assuming that the claims were well grounded, the RO accorded 
the veteran greater consideration than the claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether veteran's claims 
were well grounded would be pointless and, in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

Evidence of a well grounded claim for service connection for 
diabetes mellitus not having been submitted, the appeal is 
denied.
 
Evidence of a well grounded claim for service connection for 
bilateral hearing loss not having been submitted, the appeal 
is denied.

A legally meritorious claim not having been submitted, the 
appeals for entitlement to service connection for chronic 
disability manifested by joint pain with swelling of the 
hands and feet, and liver disease, due to an undiagnosed 
illness are denied.

Evidence of a well grounded claim for service connection for 
chronic disability manifested by joint pain with swelling of 
the hands and feet, other than due to undiagnosed illness, 
not having been submitted, the appeal is denied.


REMAND

A service dental health questionnaire contains a diagnosis of 
"ulcers" and notation, dated in June 1982, that the veteran 
was taking Tagamet for ulcers.  However, on re-enlistment 
examinations conducted in September 1984 and December 1987 
the veteran was noted to be in good health and to be taking 
no medications.  His service separation examination report 
dated in April 1992 was negative for ulcer disability.  

Following service, the veteran was evaluated in September 
1994.  An amended report from the non-tuberculosis disease 
and injury examination adds to the final diagnosis section 
that no evidence of peptic ulcer disease was found.  

Upon VA general medical examination in April 1995, the 
veteran complained of constant burning, nausea, and gas, in 
addition to a dull pain in his abdomen and more sharp pain 
along the coastal margins.  It was the examiner's clinical 
impression that the veteran had stomach pain and ulcers, 
however, the examiner also stated that no cause for these 
conditions was found and that the veteran was incompletely 
evaluated due to the lack of an upper gastrointestinal 
examination.  In light of these findings, the Board is of the 
opinion that further medical opinion is warranted, addressing 
whether the veteran suffers from ulcer disease and whether 
this condition is related to inservice manifestations.

The veteran asserts that he suffers from chronic fatigue due 
to undiagnosed illness.  On VA examination in April 1995, the 
relevant impression was fatigue possibly related to 
hypothyroidism.  As such, the nature and etiology of the 
clinically identified fatigue remains unclear.

The veteran contends that he was treated in service for 
symptoms of psychiatric disability which he has continually 
manifested since his separation from service.  Specifically, 
the veteran claims to have been treated for anxiety, 
depression, and flashbacks in service.  The veteran asserts 
that in his duties as a hospital corpsman, he was exposed to 
numerous injured comrades and that such exposure is related 
to his current psychiatric condition.

The veteran underwent VA psychiatric examination in April 
1994.  However, the examiner conjectured that the veteran's 
psychiatric symptoms could be characterized by alternative 
diagnoses of major depression, bipolar disorder, and/or post-
traumatic stress disorder.  Moreover, the examiner stated 
that the medical history obtained came only from the veteran 
and apparently no review of the veteran's claims file was 
conducted.  Given the psychiatric symptoms noted in service, 
the Board is of the opinion that further psychiatric 
evaluation of the veteran is warranted in order to clarify 
the nature of the veteran's psychiatric disability and in 
order to clarify whether current acquired psychiatric 
disability is etiologically related to his military service.  

At his July 1998 personal hearing, the veteran and his spouse 
testified that he had been treated by Dr. Moranville, a 
psychiatrist from Traverse City, Michigan, associated with 
Bay Oaks Psychiatry.  No records from Dr. Moranville have yet 
been associated with the veteran's claims file.  Further 
development should include attempting to secure these 
pertinent psychiatric records.  
Bay Oaks Psychiatric

With regard to the veteran's claim for service connection for 
liver disability, not claimed as due to undiagnosed illness, 
the Board notes that an April 1994 VA Persian Gulf Registry 
examination report includes a diagnosis of chronic liver 
disease (probable hepatitis).  In an amended report of the 
September 1994 VA examination for non-tuberculosis disease 
and injuries, a VA examiner reported that there was no 
evidence that the veteran had hepatitis B or C, and in the 
April 1995 VA general medical examination report an examiner 
noted also that there was no evidence of liver disease.  

However, a private physician, in the previously mentioned 
March 1995 admission report from Munson Medical Center 
reported a diagnosis of chronic hepatitis of unknown 
etiology, possibly related to the veteran's service in the 
Persian Gulf War and that this was confirmed by slightly 
elevated liver enzymes and other values.  Upon discharge from 
Munson Medical Center in April 1995, a physician offered 
secondary diagnoses which included a history of Type B 
hepatitis with elevated liver enzyme levels and a fatty liver 
per CT scar, possibly secondary to chemical exposure.  

In light of these conflicting findings with respect to both 
whether the veteran currently manifests liver disease and 
whether such liver disease is related to service in the 
Persian Gulf War, the Board is of the opinion that the issue 
of direct service connection for liver disease should be 
remanded for further medical opinion.

The Board notes that a Social Security Administration (SSA) 
disability determination and transmittal sheet dated in 
September 1995 states that the veteran was considered 
disabled as of December 1995 due to a primary diagnosis 
including of schizophrenic disorder.  However, full SSA 
disability records are not associated with the veteran's 
claims file.  Further, development of the record is therefore 
indicated.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for VA and non-VA health care 
providers from whom he received 
evaluation or treatment for psychiatric 
disability, including post-traumatic 
stress disorder, an ulcer, chronic 
fatigue and liver disease since his 
separation from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured, to include 
psychiatric treatment records from Dr. 
Moranville, who is associated with the 
Munson Medical Center, Traverse City, 
Michigan.  All records obtained which are 
not currently of record should be 
associated with the claims folder.

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the veteran 
request that he provide more specific 
information concerning his alleged 
inservice exposure to wounded and dead 
soldiers during his service as a hospital 
corpsman.  He should also be offered the 
opportunity to submit supporting 
evidence, such as statements from fellow 
servicemen, letters written by the 
veteran during service or statements from 
family members or friends who received 
correspondence from the veteran during 
service or who can otherwise provide 
information supporting any alleged 
inservice stressor.  

4.  Then, the RO should review the file 
thoroughly, and prepare a summary of all 
claimed stressors.  Thereafter, the RO 
should contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly U.S. Army & Joint 
Services Environmental Support Group), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 and request any 
information that might corroborate the 
veteran's alleged stressors.

A copy of the veteran's Enlisted 
Performance Record should be sent to 
USASCRUR and that organization should be 
asked to translate the organization 
abbreviations on the Enlisted Performance 
Record into descriptive terminology, if 
possible.

5.  Then, the veteran should be afforded 
an examination by a VA psychiatrist, if 
possible, in order to determine the 
nature and extent of any psychiatric 
disorder found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
examiner is requested to indicate in 
his/her report that review of the claims 
folders and the information contained in 
this remand was conducted.  After review 
of the claims folder, including all 
reports of post-service VA and private 
psychiatric treatment records, the 
examiner is further requested to 
determine the nature and etiology of any 
psychiatric disability found to be 
present, providing a specific opinion as 
to whether it is at least as likely as 
not that current psychiatric disability, 
including any acquired psychiatric 
disability not related to post-traumatic 
stress disorder, is etiologically related 
to the veteran's service.  The examiner 
is requested to rule in or rule out a 
diagnosis of post-traumatic stress 
disorder.  If the veteran is found to 
have post-traumatic stress disorder, the 
examiner is requested to identify the 
diagnostic criteria supporting the 
diagnosis, to include the specific 
stressor(s) found to support the 
diagnosis.  Diagnoses should conform to 
the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
A complete rationale should be given for 
all opinions and conclusions expressed.

6.  The RO should arrange for the veteran 
to undergo a comprehensive VA 
gastroenterological examination to 
determine the etiology, nature and extent 
of any ulcer or liver disease the veteran 
may manifest.  All indicated studies, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
examiner is requested to indicate in 
his/her report that review of both the 
claims folder and the information 
contained in this remand was conducted.  
The examiner should specifically rule in 
or rule out ulcer and liver disease.  If 
current ulcer or liver disease is/are 
diagnosed, the examiner is requested to 
review the claims folder in detail, 
including the veteran's service medical 
records and all post-service medical 
reports, and provide an opinion as to 
whether it is at least as likely as not 
that current liver or ulcer disability 
stems from the veteran's service, to 
include as due to exposure to chemicals 
during the Persian Gulf War.  If the 
examiner's opinion is based solely upon 
the history provided by the veteran and 
not amenable to independent clinical 
corroboration, the examiner is requested 
to make this fact clear in his/her 
opinion.  The rationale for any opinion 
expressed should be fully explained.

7.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to clarify whether the veteran suffers 
from chronic fatigue, to include its 
etiology, if diagnosable.  All indicated 
tests and studies should be performed.  
The claims folder must be made available 
to the examiner prior to the examination.  
In particular, the examiner should state 
whether the veteran has fatigue due to 
hypothyroidism as suggested on VA 
examination in April 1995.

8.  The RO should review the medical 
opinions resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that an examiner did 
not adequately address the instructions 
contained in this REMAND, including the 
requirement that the veteran's complete 
medical history be reviewed by the 
examining physician, the report should be 
returned to the examiner for corrective 
action.

9.  After undertaking any further 
indicated development the RO should 
readjudicate the issues of entitlement to 
service connection for psychiatric 
disability, to include post-traumatic 
stress disorder, entitlement to service 
connection for an ulcer, and entitlement 
to service connection for liver disease 
on a direct incurrence basis, as well as 
entitlement to service connection for 
disability manifested by chronic fatigue 
due to undiagnosed illness. 

10.  If the claims for service connection 
for psychiatric disability, to include 
post-traumatic stress disorder, an ulcer, 
and liver disease on a direct incurrence 
basis and for service connection for 
disability manifested by chronic fatigue 
due to undiagnosed illness, are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of case and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion as to 
any final outcome warranted. 




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

